                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


ADAM ANDREW PHILLIPS,

       Petitioner,
                                                    Case No. 1:18-cv-957
v.
                                                    HONORABLE PAUL L. MALONEY
PAT WARREN,

      Respondent.
____________________________/

                                        JUDGMENT

      In accordance with the Order entered this date:

      IT IS HEREBY ORDERED that Judgment is entered.




Dated: March 13, 2020                                     /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge
